ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_01_FR.txt.                                                                                                                                 721




                            OPINION DISSIDENTE DE M. LE JUGE OWADA

                 [Traduction]

                    1. J’ai voté en faveur de l’ensemble des conclusions auxquelles la Cour
                 est parvenue quant au fond du différend, telles qu’exposées dans le dispo-
                 sitif de l’arrêt (par. 251, points 1 et 3 à 6). Il ne m’a cependant pas été
                 possible de voter en faveur du point 2, qui a trait à la question de la rece-
                 vabilité de la demande formulée par le Nicaragua au point I. 3) de ses
                 conclusions finales. Je voudrais préciser ici les raisons qui m’amènent à
                 penser que la conclusion de la Cour à cet égard n’est pas conforme aux
                 critères qu’elle a établis aux fins de juger de la recevabilité d’une demande,
                 et qu’elle ne se justifie pas davantage sur le plan des principes.
                    2. Le Nicaragua, Etat demandeur, avait initialement formulé, dans sa
                 requête du 6 décembre 2001, une conclusion en ces termes :
                         « En conséquence, la Cour est priée :
                     �����������������������������������������������������������������������������������������������������������������
                         Deuxièmement, à la lumière des conclusions auxquelles elle sera
                     parvenue concernant le titre revendiqué [ci‑dessus], de déterminer le
                     tracé d’une frontière maritime unique entre les portions de plateau
                     continental et les zones économiques exclusives relevant respective-
                     ment du Nicaragua et de la Colombie, conformément aux principes
                     équitables et aux circonstances pertinentes que le droit international
                     général reconnaît comme s’appliquant à une délimitation de cet
                     ordre. » (Requête, p. 8, par. 8.)
                 Le Nicaragua a conservé cette formulation dans son mémoire du
                 28 avril 2003 (mémoire, par. 3.39 ; conclusions, p. 265‑267), mais a modi-
                 fié ses conclusions dans sa réplique du 18 septembre 2009 (voir point I. 3)).
                 Dans les conclusions finales dont il a donné lecture au terme de l’audience
                 du 1er mai 2012, sa demande était ainsi formulée :

                         « I. [La République du Nicaragua] prie la Cour de dire et juger :
                     �����������������������������������������������������������������������������������������������������������������
                         3) que, dans le cadre géographique et juridique constitué par les
                     côtes continentales du Nicaragua et de la Colombie, la méthode de
                     délimitation à retenir consiste à tracer une limite opérant une divi-
                     sion par parts égales de la zone du plateau continental où les droits
                     des deux Parties sur celui‑ci se chevauchent. » (Arrêt, par. 17.)
                   3. La Colombie, Etat défendeur, a excipé à cet égard que « les reven­
                 dications maritimes du Nicaragua, et la base sur laquelle elles [étaient]
                 censées reposer, [avaient] radicalement changé à un stade très avancé de

                                                                                                                                 101




6 CIJ1034.indb 199                                                                                                                        7/01/14 12:43

                           différend territorial et maritime (op. diss. owada)             722

                 la procédure » et que « [c]e changement a[vait] transformé du tout au tout
                 l’objet du différend que le Nicaragua a[vait] demandé à la Cour de tran-
                 cher » (CR 2012/12, p. 44, par. 2), plaidant l’irrecevabilité de la nouvelle
                 demande au motif que le Nicaragua « n’a[vait] pas simplement reformulé
                 sa revendication, il a[vait] changé l’objet même de l’affaire » (ibid., p. 45,
                 par. 10). Elle soutenait en conséquence que la nouvelle position adoptée
                 par le demandeur en la présente affaire allait à l’encontre de l’article 40 du
                 Statut de la Cour et de l’article 38 du Règlement (ibid., p. 49, par. 32).
                    Dans la conclusion finale dont il a donné lecture au terme de l’audience
                 du 4 mai 2012,
                        « ... le défendeur a prié la Cour de dire et juger :
                     a) que la nouvelle revendication du Nicaragua concernant le plateau
                        continental [était] irrecevable et que le point I. 3) des conclusions
                        du Nicaragua [était] en conséquence rejeté ». (Arrêt, par. 17.)
                    4. Dans ces circonstances, la Cour, avant de procéder à l’examen au
                 fond des demandes respectives des Parties, se devait, à titre préliminaire,
                 de statuer sur la recevabilité de la demande, ainsi reformulée, soumise par
                 le requérant au point I. 3) de ses conclusions finales.
                    5. Le demandeur et le défendeur invoquent l’un et l’autre la jurispru-
                 dence de la Cour, citant essentiellement deux affaires récentes — l’affaire
                 relative à Certaines terres à phosphates à Nauru et l’affaire Ahma‑
                 dou Sadio Diallo —, aux fins d’apprécier la recevabilité de cette « nou-
                 velle » demande. Ils fondent tous deux leur argumentation sur les critères
                 que la Cour y a définis, à savoir que la nouvelle demande doit soit être
                 implicitement contenue dans la requête, soit découler directement de la
                 question qui fait l’objet de celle‑ci.


                    6. Je doute cependant que l’une ou l’autre de ces affaires soit réelle-
                 ment pertinente aux fins de la présente espèce. Dans les deux cas, la
                 demande présentée comme nouvelle formulée par le requérant à un stade
                 avancé de la procédure constituait, en substance, une nouvelle demande
                 additionnelle qui n’était pas expressément incluse dans la requête intro-
                 ductive d’instance, mais dont le demandeur soutenait — et le défendeur
                 niait — qu’elle était couverte par la demande originelle qui s’y trouvait
                 formulée. Or il semblerait que la situation soit différente en la présente
                 instance. En appliquant de manière automatique et mécanique les critères
                 établis dans ces précédents, l’on court le risque de faire bon marché des
                 caractéristiques propres au cas d’espèce.
                    La spécificité du cas d’espèce réside en ceci que le demandeur a tenté de
                 substituer à la formulation initiale de la demande qu’il avait soumise à la
                 Cour dans sa requête le libellé, nouveau et manifestement distinct, d’une
                 demande en rapport avec le différend existant. En ce sens, la présente
                 affaire est unique et sans précédent dans la jurisprudence de la Cour.
                    7. L’affaire qui s’en rapproche le plus serait sans doute celle de la
                 Société commerciale de Belgique (arrêt, 1939, C.P.J.I. série A/B no 78)

                                                                                           102




6 CIJ1034.indb 201                                                                                7/01/14 12:43

                          différend territorial et maritime (op. diss. owada)               723

                 entre la Belgique et la Grèce, soumise à la Cour permanente de Justice
                 internationale en 1939 : dans sa requête, le demandeur — le Gouverne-
                 ment belge — avait initialement prié la Cour de déclarer que « le Gouver-
                 nement hellénique, en se refusant à exécuter les sentences arbitrales
                 rendues en faveur de la société belge, avait violé ses obligations interna-
                 tionales » (C.P.J.I. série A/B no 78, p. 170). Dans son contre‑mémoire, le
                 défendeur nia s’être refusé à exécuter lesdites sentences. Soutenant qu’il
                 n’avait ni refusé d’exécuter celles‑ci ni méconnu les droits acquis de la
                 société belge, il affirma n’avoir commis aucun acte contraire au droit
                 international. Le demandeur décida alors de considérer ces déclarations
                 du Gouvernement hellénique comme modifiant le caractère du différend
                 entre les deux Parties et, au terme de la procédure orale, les conclusions
                 finales du Gouvernement belge furent présentées sous une forme nou-
                 velle. Il était désormais demandé à la Cour de dire que « toutes les dispo-
                 sitions des sentences étaient obligatoires sans réserve pour le Gouvernement
                 hellénique » (ibid., p. 171). Cet abandon, de la part du demandeur, des
                 demandes initiales tendant à ce que la Cour déclare que « le Gouverne-
                 ment hellénique … avait violé ses obligations internationales » (ibid.,
                 p. 170) en refusant de payer les sommes allouées à la société belge par les
                 sentences arbitrales ne souleva aucune objection de la part du défendeur.

                    8. C’est dans ces circonstances pour le moins inhabituelles que la Cour
                 se prononça dans les termes suivants :
                        « La Cour n’a pas manqué d’examiner la question de savoir si le
                     Statut et le Règlement de la Cour autorisent les parties à effectuer
                     une transformation profonde du caractère d’une affaire comme la
                     transformation qu’a effectuée le Gouvernement belge.
                        Il y a lieu d’observer que la faculté laissée aux parties de modifier
                     leurs conclusions jusqu’à la fin de la procédure orale doit être comprise
                     d’une manière raisonnable et sans porter atteinte à l’article 40 du Sta-
                     tut et à l’article 32, alinéa 2, du Règlement, qui disposent que la requête
                     doit indiquer l’objet du différend. La Cour n’a pas eu, jusqu’à présent,
                     l’occasion de déterminer les limites de ladite faculté, mais il est évident
                     que la Cour ne saurait admettre, en principe, qu’un différend porté
                     devant elle par requête puisse être transformé, par voie de modifica-
                     tions apportées aux conclusions, en un autre différend dont le carac-
                     tère ne serait pas le même. Une semblable pratique serait de nature à
                     porter préjudice aux Etats tiers qui, conformément à l’article 40, ali-
                     néa 2, du Statut, doivent recevoir communication de toute requête afin
                     qu’ils puissent se prévaloir du droit d’intervention prévu par les
                     articles 62 et 63 du Statut. De même, un changement complet de la
                     base de l’affaire soumise à la Cour pourrait exercer une répercussion
                     sur la compétence de celle‑ci. » (Ibid., p. 173.)
                   Dans les circonstances exceptionnelles propres à cette affaire, la Cour,
                 après avoir ainsi énoncé les principes généraux régissant cette question,
                 n’en admit pas moins, pour finir, cette « transformation », ayant

                                                                                            103




6 CIJ1034.indb 203                                                                                 7/01/14 12:43

                          différend territorial et maritime (op. diss. owada)              724

                     « considéré que les circonstances spéciales de cette affaire, telles
                     qu’elles résult[aient] de l’exposé qui préc[édait], et notamment l’ab‑
                     sence de toute objection de la part de l’agent du Gouvernement hellé‑
                     nique, lui conseill[aient] d’adopter une interprétation large et de ne
                     pas considérer la présente procédure comme irrégulière » (C.P.J.I.
                     Série A/B no 78, p. 173 ; les italiques sont de moi).
                    9. On ne peut en revanche trouver, en la présente instance, la moindre
                 circonstance exceptionnelle de nature à justifier une modification radicale
                 du caractère de la demande. Surtout, le défendeur a, au cas d’espèce, réso-
                 lument tiré exception de cette reformulation de la demande à un stade
                 tardif de la procédure.

                   10. On ne peut que conjecturer, à partir de ce que le demandeur a indi-
                 qué à la Cour, les motifs de ce changement de position :
                        « Dès lors que, dans son arrêt du 13 décembre 2007, la Cour avait
                     retenu « la première exception préliminaire [de la Colombie] en ce
                     qu’elle a[vait] trait à sa compétence pour connaître de la question de
                     la souveraineté sur les îles de San Andrés, Providencia et Santa Cata-
                     lina », le Nicaragua ne pouvait que s’incliner et ajuster ses conclu-
                     sions (et son argumentation) en conséquence. » (CR 2012/15, p. 38,
                     par. 11.)
                    11. Quelles que soient ces raisons, ce qui importe aux fins d’apprécier
                 la situation en l’espèce est que, à la différence de ce qui s’était produit en
                 l’affaire de la Société commerciale de Belgique, l’arrêt rendu par la Cour
                 en 2007 n’a pas modifié la situation juridique objective intéressant la déli-
                 mitation maritime de la zone en question de manière si radicale qu’il
                 aurait imposé au demandeur de renoncer à sa position initiale et de modi-
                 fier du tout au tout aussi bien sa demande principale que la base juridique
                 sur laquelle celle‑ci était fondée.
                    12. La Cour, dans le présent arrêt, reconnaît que,
                     « d’un point de vue formel, la demande présentée par le Nicaragua
                     au point I. 3) de ses conclusions finales (tendant à ce que la Cour
                     trace une limite opérant une division par parts égales de la zone du
                     plateau continental où les droits des deux Parties sur celui‑ci se che-
                     vauchent) constitue une demande nouvelle par rapport à celles de la
                     requête et du mémoire » (arrêt, par. 108).
                 Elle rejette toutefois l’argument de la Colombie selon lequel cette demande
                 revisée modifie l’objet du différend porté devant elle, affirmant que « [l]e
                 fait que la demande de plateau continental étendu soit une demande nou-
                 velle … ne la rend pas per se irrecevable » (ibid., par. 109), et cite un dic‑
                 tum tiré de sa propre jurisprudence en l’affaire Ahmadou Sadio Diallo, aux
                 termes duquel « ce qui est décisif, c’est la nature du lien entre cette
                 demande et celle qui est formulée dans la requête introductive » (ibid.).
                 Puisant largement dans l’argumentation du demandeur, la Cour fait

                                                                                           104




6 CIJ1034.indb 205                                                                                7/01/14 12:43

                           différend territorial et maritime (op. diss. owada)               725

                 valoir que, « [s]elon les termes de la requête, le différend porte en particu-
                 lier sur « un ensemble de questions juridiques connexes en matière de titre
                 territorial et de délimitation maritime qui demeurent en suspens entre la
                 République du Nicaragua et la République de Colombie » » (arrêt,
                 par. 111) et conclut en conséquence que « la demande [revisée] … relève
                 du différend qui oppose les Parties en matière de délimitation maritime et
                 ne peut être considérée comme modifiant l’objet de celui-ci » (ibid.).
                 Quant à moi, je suis au regret de ne pouvoir m’associer à la manière
                 dont la Cour perçoit la nature et l’objet du différend dont l’a saisie le
                 demandeur.
                    13. En effet, l’on ne saurait, de par sa nature même, voir dans le brus-
                 que revirement de celui‑ci autre chose qu’une transformation radicale de
                 l’objet même du différend. Si la jurisprudence de la Cour en matière de
                 recevabilité de demandes nouvelles était applicable au cas d’espèce, il
                 serait difficile de justifier cette nouvelle formulation en y voyant une
                 demande « implicitement contenue dans la requête … ou découl[ant]
                 « directement de la question qui fait l’objet de cette requête » » (Certaines
                 terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 1992, p. 266, par. 67).
                    14. Le demandeur soutient que le remplacement de sa conclusion ini-
                 tiale par cette nouvelle formulation a laissé inchangée la situation juri-
                 dique ; que, partant, l’objet du différend n’a pas été modifié. Il avance que
                 le différend avait, et a toujours, comme seul objet « d’obtenir une décision
                 en matière de titre et de détermination des frontières maritimes [entre le
                 Nicaragua et la Colombie] », ainsi qu’indiqué clairement au paragraphe 9
                 de la requête, et qu’« il ne faut pas confondre [cet] objet … et le moyen
                 par lequel il est proposé de régler [le différend] » (CR 2012/15, p. 37,
                 par. 9). Je ne saurais souscrire à cette position. Un plateau continental
                 fondé sur le critère de la distance et un plateau continental fondé sur le
                 critère du prolongement naturel sont, en droit, de natures totalement dis-
                 tinctes ; les règles applicables à la détermination des limites de la marge
                 continentale sur la base du principe du prolongement naturel du plateau
                 continental au‑delà de la limite des 200 milles par opposition au cas d’un
                 plateau continental défini sur la base du critère de distance de 200 milles
                 marins à partir de la côte continentale (convention des Nations Unies sur
                 le droit de la mer, art. 76) sont tout à fait différentes de celles qui régissent
                 la détermination de l’étendue du plateau continental entre Etats dont les
                 côtes sont adjacentes ou se font face (ibid., art. 83).
                    15. En réalité, ce que le demandeur propose, aux termes de la nouvelle
                 formulation qu’il utilise dans la conclusion énoncée au point I. 3), ne sau-
                 rait être considéré comme un simple « moyen par lequel il est proposé de
                 régler [le différend] » (CR 2012/15, p. 37, par. 9 ; les italiques sont de moi).
                    16. En ce qui concerne l’objet du « différend » que le Nicaragua pro-
                 pose de régler en substituant sa nouvelle demande à celle tendant à la
                 détermination du tracé d’une « frontière maritime unique » (requête,
                 par. 8), il convient de relever que, hormis quelques références générales
                 — « [l]e différend [soumis à la Cour] porte sur un ensemble de questions

                                                                                              105




6 CIJ1034.indb 207                                                                                   7/01/14 12:43

                           différend territorial et maritime (op. diss. owada)               726

                 juridiques connexes en matière de titre territorial et de délimitation mari-
                 time » (requête, par. 1), par exemple —, la requête ne contient aucune
                 définition expresse de ce que le demandeur entend par ce terme ; il n’y est
                 nulle part indiqué en quoi consiste, concrètement, le différend que le
                 Nicaragua entend soumettre à la Cour.


                   Ce n’est que lorsqu’on en arrive à la partie la plus importante, traitant
                 des points concrets qu’il s’agit de trancher en la présente instance (ibid.,
                 par. 8), que la requête indique expressément que la Cour,
                      « à la lumière des conclusions auxquelles elle sera parvenue concer-
                      nant le titre revendiqué [plus haut], [est priée] de déterminer le tracé
                      d’une frontière maritime unique entre les portions de plateau conti-
                      nental et les zones économiques exclusives relevant respectivement du
                      Nicaragua et de la Colombie, conformément aux principes équitables
                      et aux circonstances pertinentes que le droit international général
                      reconnaît comme s’appliquant à une délimitation de cet ordre ».
                 Cette formulation ne saurait être plus explicite : elle vise à définir l’objectif
                 bien précis que le demandeur poursuit en s’en remettant à la décision de
                 la Cour, à savoir la détermination du tracé d’une frontière maritime
                 unique délimitant à la fois le plateau continental et les zones économiques.
                 L’on ne saurait y voir la seule expression de l’un des moyens que la Cour
                 pourrait employer pour atteindre un objectif général consistant à délimi-
                 ter les espaces maritimes situés entre les deux Parties.
                    17. Si les parties en litige avaient conjointement introduit l’affaire par
                 voie de compromis, la formulation employée dans cette requête aurait
                 incontestablement valu accord contraignant entre elles, définissant le
                 contexte de la mission confiée à la Cour, laquelle n’aurait pu y déroger.
                 Sans que nous nous trouvions ici dans ce cas de figure, il n’en reste pas
                 moins que, dès lors que la Partie adverse, loin de contester la présente
                 requête en tant qu’elle affirmait l’existence du différend et en précisait le
                 contenu, a elle‑même agi en partant du principe qu’elle en énonçait le
                 cadre et la portée, cette requête doit être réputée poser le cadre, convenu
                 entre les Parties, de l’affaire soumise à la Cour.

                    En ce sens, force est de constater que nous ne sommes pas ici dans un
                 cas de figure où les parties sont libres de choisir, de modifier, voire de
                 rejeter les moyens utilisés pour plaider leur cause respective sur tel ou tel
                 des points en litige.
                    18. L’on pourrait admettre que l’« objet principal [de la présente
                 requête] » tendant au règlement judiciaire du différend ait pu être « d’ob-
                 tenir une décision en matière de titre et de détermination des frontières
                 maritimes » (CR 2012/15, p. 35, par. 6). Néanmoins, pour atteindre cet
                 objectif général, le demandeur a expressément prié la Cour de « détermi-
                 ner le tracé d’une frontière maritime unique entre les portions de plateau
                 continental et les zones économiques exclusives relevant respectivement

                                                                                              106




6 CIJ1034.indb 209                                                                                   7/01/14 12:43

                           différend territorial et maritime (op. diss. owada)               727

                 du Nicaragua et de la Colombie » (requête, par. 8) ; il ne lui a pas demandé
                 en termes généraux de veiller à ce que, « quelle que soit la méthode ou la
                 procédure … suiv[ie] … pour effectuer la délimitation, … aucune zone
                 maritime ne reste à délimiter entre lui‑même et la Colombie » (CR 2012/8,
                 p. 25, par. 44).
                    19. M’en étant jusqu’à présent tenu à ces considérations concrètes, je
                 voudrais maintenant aborder une question qui est, selon moi, plus impor-
                 tante encore, et qui a trait à la politique judiciaire de la Cour. Le présent
                 exemple de transformation d’un différend soumis à la Cour en un autre
                 différend (puisque c’est ainsi que je le perçois) se distingue — par rapport
                 aux irrégularités procédurales auxquelles la Cour a généralement affaire
                 et à l’égard desquelles, en sa qualité de juridiction internationale, il lui est
                 loisible de faire preuve d’une plus grande souplesse — en ceci que la ques-
                 tion qui se pose ici ne relève pas d’une pure formalité procédurale qui
                 n’aurait qu’une incidence limitée sur l’équité procédurale entre les parties
                 en présence.
                    20. Dans l’affaire relative à Certaines terres à phosphates à Nauru, la
                 Cour a estimé que si, d’un point de vue formel, la demande additionnelle
                 concernant certains avoirs extérieurs mentionnés dans le mémoire de
                 Nauru constituait une nouvelle demande par rapport à la demande origi-
                 nelle présentée dans la requête, il lui fallait néanmoins déterminer si cette
                 demande, quoique formellement nouvelle, pouvait être considérée comme
                 matériellement incluse dans la demande initiale. En se penchant sur cette
                 question, elle a accordé une grande importance à la position adoptée par
                 la Cour permanente de Justice internationale, qui, dans une affaire anté-
                 rieure, avait dit que « [l]a Cour, exerçant une juridiction internationale,
                 n’[était] pas tenue d’attacher à des considérations de forme la même
                 importance qu’elles pourraient avoir dans le droit interne » (Concessions
                 Mavrommatis en Palestine, arrêt no 2, 1924 C.P.J.I. série A no 2, p. 34),
                 pour conclure cependant que « la demande nauruane … [était] irrecevable
                 au motif qu’elle constitu[ait] une demande tant formellement que maté-
                 riellement nouvelle et que l’objet du différend qui lui a[vait] originelle-
                 ment été soumis se trouverait transformé si elle accueillait cette demande »
                 (Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions
                 préliminaires, arrêt, C.I.J. Recueil 1992, p. 267, par. 70).
                    21. La même considération devrait s’appliquer au cas d’espèce. L’ac-
                 ceptation par la Cour du changement radical apporté à la conclusion du
                 demandeur confère à la question de la délimitation maritime un caractère
                 entièrement différent, non seulement formellement, mais aussi matérielle-
                 ment. Le caractère juridique de la question en cause peut en effet être
                 totalement différent selon que la Cour est appelée à trancher la question
                 de la délimitation maritime entre les deux Etats par rapport aux espaces
                 maritimes qui englobent à la fois le plateau continental et la zone écono-
                 mique exclusive ou celle de la délimitation du plateau continental de cha-
                 cun des deux Etats au regard de bases théoriques entièrement distinctes.
                 Dans le second cas de figure, un certain nombre de points essentiels
                 doivent être examinés : l’une des questions qu’il convient ainsi d’éclaircir,

                                                                                             107




6 CIJ1034.indb 211                                                                                  7/01/14 12:43

                          différend territorial et maritime (op. diss. owada)             728

                 et qui ne se pose pas dans le premier cas, intéresse les formations géolo-
                 giques ou géomorphologiques que comptent les espaces maritimes en
                 cause, y compris la nature géologique des îles, îlots, cayes et autres forma-
                 tions maritimes considérés dans la zone. Se pose également celle, épi-
                 neuse, des principes devant régir la délimitation maritime des zones de
                 chevauchement des portions de plateau continental revendiquées par les
                 deux Etats sur la base de critères différents — celui du prolongement
                 naturel du plateau continental au‑delà de 200 milles marins de la ligne de
                 base de la côte pour l’un, celui de la seule distance pour l’autre —, et ce,
                 alors qu’aucune pratique étatique n’existe à cet égard, non plus qu’au-
                 cune jurisprudence. Une autre difficulté réside dans la réponse apportée
                 par la Cour à la question de savoir si les dispositions pertinentes que
                 contient la CNUDM, notamment en son article 76, trouvent ou non à
                 s’appliquer, dans la mesure ou l’une des Parties — la Colombie — n’est
                 pas partie à la convention.
                    22. Il s’agit de questions que les Parties ou la Cour ne se sont pas
                 posées au vu de la conclusion originelle du demandeur formulée dans la
                 requête et le mémoire, et que les Parties n’ont pas davantage développées
                 lors du second tour de procédure écrite ou à l’audience. Du reste, les
                 termes dans lesquels le demandeur lui‑même confirmait sa position dans
                 son mémoire illustrent bien la contradiction inhérente à celle‑ci :

                       « Pertinence de la géologie et de la géomorphologie
                       Du point de vue du Gouvernement du Nicaragua, les facteurs géo-
                     logiques et géomorphologiques ne présentent pas d’intérêt pour la
                     délimitation d’une frontière maritime unique à l’intérieur de l’aire de
                     délimitation. » (Mémoire du Nicaragua, p. 215, par. 3.58.)
                    23. Il convient pour la Cour de prendre en compte le fait que ce chan-
                 gement radical de la position du demandeur ne s’est concrétisé qu’en fin
                 d’année 2007, apparemment à la suite de l’arrêt rendu cette année‑là au
                 stade des exceptions préliminaires (13 décembre 2007), et donc plus de
                 six ans après l’introduction — en 2001 — de l’affaire sous sa forme origi-
                 nelle. Or interdire la transformation d’un différend en un nouveau diffé-
                 rend obéit à une logique fermement ancrée dans des considérations de
                 bonne administration de la justice devant être appliquées aux deux Par-
                 ties, ainsi que de sécurité juridique. Voilà, selon moi, une question de
                 principe essentielle qu’il convient, en l’occurrence, de mettre en exergue,
                 en tant qu’elle concerne la politique judiciaire de la Cour.
                    24. Dans ce contexte, l’on ne s’étonnera pas de constater que, dans le
                 présent arrêt, la Cour, tout en jugeant recevable, du point de vue de la
                 procédure, la nouvelle formulation de la conclusion énoncée par le deman-
                 deur au point I. 3), a néanmoins estimé ne pas pouvoir l’examiner au
                 fond ; elle a fait le choix de procéder à l’analyse de la véritable nature
                 juridique de cette demande (chap. IV) en la dissociant de l’examen plus
                 général de la demande originelle concernant la délimitation de la zone
                 maritime pertinente entre deux Etats dont les côtes se font face (chap. V).

                                                                                          108




6 CIJ1034.indb 213                                                                               7/01/14 12:43

                          différend territorial et maritime (op. diss. owada)              729

                 La Cour a clairement conclu que la question que posait désormais le
                 Nicaragua dans cette conclusion finale était de nature telle qu’elle ne
                 devait pas en traiter à ce stade de la procédure comme partie intégrante
                 de l’ensemble des questions générales relatives à la délimitation maritime
                 que soulevait la requête. Il m’apparaît donc que la Cour n’a pas décidé de
                 rejeter cette conclusion sur la seule base de l’insuffisance des éléments pro-
                 duits par le Nicaragua. L’enjeu, ici, va au‑delà, comme le montre le trai-
                 tement réservé à la question au chapitre IV de l’arrêt.



                    25. Reflet de cette singulière situation, le présent arrêt, tout en recon-
                 naissant que la nouvelle formulation de la demande du Nicaragua est
                 recevable d’un point de vue procédural, en analyse cependant la nature
                 juridique propre dans un chapitre à part, le chapitre IV, coincé entre un
                 chapitre III consacré à la question procédurale de la recevabilité de la
                 demande du Nicaragua telle que reformulée au point I. 3) de ses conclu-
                 sions finales et un chapitre V qui traite des questions générales de délimi-
                 tation maritime. La Cour l’aborde donc comme une question distincte de
                 ces deux autres thématiques, pour conclure que la demande doit être reje-
                 tée. C’est notamment pour cette raison que le chapitre IV est dissocié des
                 chapitres III et V.
                    26. L’approche ainsi adoptée dans l’arrêt semble traduire la conscience
                 qu’a la Cour des différences de nature juridique entre les deux cas de
                 figure en matière de zones de plateau continental décrits au paragraphe 21
                 ci‑dessus. Voilà qui constituait, à mon sens, une raison supplémentaire
                 qui eût dû conduire la Cour à prendre des distances par rapport à la nou-
                 velle formulation de la demande avancée par le Nicaragua, en la décla-
                 rant irrecevable en la présente espèce.

                                                                  (Signé) Hisashi Owada.




                                                                                           109




6 CIJ1034.indb 215                                                                                7/01/14 12:43

